 



Exhibit 10.36

(SILICON IMAGE LOGO) [f06451f0645100.gif]

1060 East. Arques Ave.
Sunnyvale CA 94085
Ph: (408) 616-4000
Fax: (408) 830-9525

January 24, 2005

Steve Tirado

Dear Steve:

     On behalf of the Board of Directors (the “Board”) of Silicon Image, Inc.
(the “Company”), it is my pleasure to offer you the position of Chief Executive
Officer and President of the Company. The terms of our offer and the benefits
provided by the Company are as follows:

     1. You will report to the Board, which will nominate and elect you to the
Board as a Class I director. While you are employed at the Company, you will
abide by your duty of loyalty to the Company, will perform your duties and
follow the lawful directions of the Board in a diligent manner, and will devote
your full time, energy and attention to the interests of the Company, subject to
your devotion of time to manage your personal assets and investments, and to
participate in charitable, professional and community activities, provided such
devotion of time does not materially interfere with your service to the Company.
You will receive an indemnification agreement for your service as an officer and
director of the Company consistent with indemnification agreements in place with
other members of the Board.

     2. Your annual base salary will be $475,000 per year. For the 2005 fiscal
year, you will be eligible to receive a cash bonus under an executive bonus
program for the year to be proposed by you and approved by the Compensation
Committee of the Board. Such executive bonus program will provide for a
potential cash bonus to you of 70% of your annual base salary for the 2005
fiscal year, provided that the actual bonus amount (which may be less than 70%
of your annual base salary for the 2005 fiscal year) will be determined by
Company performance (as determined by the Company’s 2005 Annual Operating Plan)
and whatever other factors the executive bonus program considers. Your cash
compensation will be subject to annual review by the Compensation Committee.

     3. You will be granted an option for 380,000 shares of common stock upon
execution of this letter agreement. In addition, on the first business day of
2006 you will be granted an option for 500,000 shares of common stock. The
options will have an exercise price equal to the closing price of our common
stock on the Nasdaq Stock Market on their respective grant dates, and each
option will vest and become exercisable with respect to one-forty-eighth of the
shares in such option each month after the grant date of such option so long as
you remain continuously

1



--------------------------------------------------------------------------------



 



employed by the Company as an employee, subject to the vesting acceleration
provisions set forth in Section 5 of this letter agreement.

     4. You will be eligible to participate in the other employee benefit plans
and executive compensation programs maintained by the Company applicable to
other employees and key executives of the Company, including without limitation
stock option, stock purchase, incentive or other bonus plans, life, disability,
health, accident and other insurance programs, and similar plans or programs.
You will receive not less than three weeks of paid vacation each year.

     5. Upon any termination of your employment with the Company, you shall in
all cases receive (i) payment for all unpaid salary and vacation accrued through
the date of your termination of employment; (ii) reimbursement for expenses per
existing Company policies; and (iii) continued benefits in accordance with the
terms of the Company’s then existing benefit plans and policies and/or as
required by applicable law; such payments and benefits are not included within
the separation benefits described below (but likewise will not operate to
duplicate such separation benefits either). In addition to the above benefits,
you shall under certain circumstances, also be entitled to receive separation
benefits as set forth below; provided, that in order to receive any separation
benefits you must first execute a full unilateral release (including a waiver of
unknown claims and covenant not to sue) in favor of the Company and its
directors, officers and other related persons and an agreement not to solicit
employees of the Company for a period of one year following termination, each in
the form then used by the Company for departing executives; and further
provided, however, that you will not be required to release any right to
indemnification that you may have under applicable law, the Company’s
Certificate of Incorporation, the Company’s bylaws or any indemnity agreement
between you and the Company nor any rights related to your then existing equity
ownership in the Company. You will not be entitled to any other compensation,
award or damages with respect to your employment or termination.

      A. In the event of your voluntary termination (other than for Good Reason)
or termination for Cause (as defined below), you will not be entitled to any
cash separation benefits or additional vesting of shares of restricted stock or
options.



  i.   “Cause” means (i) conviction of, or plea of guilty or no contest to, a
felony under the laws of the United States or any state thereof or any act of
fraud, embezzlement or dishonesty, (ii) breach of fiduciary duties not remedied
within thirty days of written notice, or (iii) material breach of this letter
agreement or any other written agreement with the Company not remedied within
thirty days of written notice.     ii.   “Good Reason” means (i) any material
reduction in your job duties and responsibilities not approved in writing by you
and not restored within thirty days of written notice to the Board, (ii) your
failure to be elected at any time as a member of the Board, or (iii) any
demoting change in your job title as Chief Executive Officer and President,
reduction in annual base salary or potential cash bonus, or requirement that
your principal place of business be located more than 25 miles from the current
location of the Company’s principal place of business at 1060 East Arques
Avenue, Sunnyvale, California not rescinded within thirty days of written notice
to the Board.

2



--------------------------------------------------------------------------------



 



           B. In the event the Company terminates your employment without Cause,
or in the event of termination by you for Good Reason or your termination due to
death or disability, you shall be entitled to (i) cash severance equal to your
then current annual base salary, paid pro rata over the next twelve months in
accordance with normal payroll dates, (ii) reimbursement of COBRA insurance
premiums (if you elect COBRA coverage), for twelve months following your
termination, (iii) the calculated amount (if any) payable to the Chief Executive
Officer under the executive bonus program of the Company pro rata for the year
in which such termination occurs, less applicable deductions and withholdings
and in accordance with the Company’s normal payroll practices. Your right to
receive COBRA insurance premiums shall terminate upon your commencement of
full-time employment with another company (which you shall promptly notify the
Company of); and (iv) twelve months of accelerated vesting under your Company
stock options and restricted stock awards (whether referred to above or
otherwise granted in the future).

           C. No acceleration of vesting will be deemed to extend beyond the
number of then-unvested options or shares under a particular award at the time
of acceleration. No additional vesting shall occur following termination of
service. Vested options will be exercisable for (i) three months following the
termination date in the case of your termination without Cause, termination by
you for Good Reason, your voluntary termination or termination for Cause, but in
no event later than the expiration date of the options, or (ii) twelve months
following the termination date in the case of termination due to death or
disability.

     6. While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and
any statements contradicting any provision in this letter) should be regarded by
you as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time.

     7. This letter agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter, including without limitation the April 1, 2004
letter agreement between you and the Company which the parties hereto agree is
hereby terminated and superceded by this letter agreement.

3



--------------------------------------------------------------------------------



 



     8. This offer will remain open until 11:59 p.m. on January 24, 2005. If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this letter agreement in the space indicated below and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer. Should you have anything else that you wish
to discuss, please do not hesitate to call me.

     We look forward to the opportunity to welcome you to the Company.

                     
Silicon Image, Inc.
      Accepted            
 
                   
By   /s/ Chris Paisley
         /s/ Steve Tirado            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Chris Paisley              Steve Tirado               
 
                   
Title:       Chairman of the Board
      Date    1/24/05            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4